PER CURIAM.
The affidavit upon which the motion for a bill of particulars is based was made by the attorney only. No reason is given why it was not made by the plaintiff. It has often been held that such an affidavit is entirely insufficient to warrant the granting of a bill of particulars. Van Olinda v. Hall, 82 Hun, 357, 31 N. Y. Supp. 495; Gridley v. Gridley, 7 Civ. Proc. R. 215.
For that reason, the order should be reversed, with $10 costs and disbursements, and the motion denied, with $10 costs.